Exhibit 10.1

Execution Version

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), dated as of April 30, 2015 among FAIRMOUNT SANTROL INC.
(f/k/a FAIRMOUNT MINERALS, LTD.), a Delaware corporation (the “U.S. Borrower” or
the “Borrower Representative”), the signatories hereto each as a Lender under
the Credit Agreement (as defined below) (the “Extending Lenders”) and BARCLAYS
BANK PLC (“Barclays”), as administrative agent (in such capacity and including
any successors, the “Administrative Agent”).

RECITALS

A. WHEREAS, Fairmount Santrol Holdings Inc. (f/k/a Fairmount Minerals Holdings,
Inc.), a Delaware corporation (“Holdings”), the U.S. Borrower, certain
subsidiaries of the U.S. Borrower, as Guarantors, Lake Shore Sand Company
(Ontario) Ltd., an entity organized under the laws of the province of Ontario,
Canada, as Canadian Borrower (the “Canadian Borrower”, and, together with the
U.S. Borrower, the “Borrowers”), the Lenders party thereto from time to time,
Barclays Bank PLC (“Barclays”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), Barclays Bank PLC, as the Revolving Administrative Agent
(in such capacity, the “Revolving Administrative Agent”) and the other agents
referred to therein are party to that certain Second Amended and Restated Credit
and Guaranty Agreement dated as of September 5, 2013 (as amended, including by
the First Amendment dated as of March 27, 2014, between the parties thereto, and
the Waiver and Amendment dated as of September 22, 2014, between the parties
thereto, restated or otherwise modified prior to the date hereof, the “Credit
Agreement”). Except as otherwise provided herein, all capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

B. WHEREAS, Section 10.05(e) of the Credit Agreement permits the Administrative
Agent, the Collateral Agent and any Lender providing a Term Loan thereunder to
amend the Credit Agreement to extend the maturity date of any such Term Loan
with the consent solely of the Administrative Agent, the Collateral Agent and
such Lender (and no other party), subject to certain requirements set forth in
said Section;

C. WHEREAS, the Administrative Agent, the Collateral Agent and the Extending
Lenders, each as a Lender holding a Tranche B-1 Term Loan under the Credit
Agreement, have agreed to amend the Credit Agreement to extend the maturity date
of such Tranche B-1 Term Loan to be coterminous with the maturity date of the
Tranche B-2 Term Loans, and such Extended Term Loan (as defined below) shall be
treated as a Tranche B-2 Term Loan for all purposes under the Credit Agreement,
provided that such Extended Term Loan (i) shall have a separate CUSIP number
from the Tranche B-1 Term Loans and the Tranche B-2 Term Loans, (ii) shall
amortize in installments as a Tranche B-1 Term Loan prior to the Stated Maturity
Dates for the Tranche B-1 Term Loans (and the Pro Rata Share of such
Installments shall be calculated as if such Extended Term Loans were Tranche B-1
Term Loans) and (iii) may have separate Interest Payment Dates as a result of
different Interest Periods applicable thereto.

D. WHEREAS, except as expressly provided for herein, the Borrower Representative
shall pay to the Extending Lenders all interest, fees and other amounts due on
the Extended Term Loans as if such Extended Term Loans were Tranche B-2 Term
Loans;



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definition in appropriate alphabetical order:

“Extended Term Loans” means any Tranche B-1 Term Loans extended pursuant to an
amendment under Section 10.05(e), including the Third Amendment to the Second
Amended and Restated Credit and Guaranty Agreement dated as of April 30, 2015.

(b) Section 2.12 of the Credit Agreement is hereby amended to add the following
proviso immediately following the first paragraph:

“provided further that solely with respect to the Extended Term Loans, (i) such
extended Loans shall not be paid on the Stated Maturity Date for the Tranche B-1
Term Loans, (ii) for each Installment Date after December 31, 2016 and prior to
the Stated Maturity Date for the Tranche B-2 Term Loans, the Installment to be
paid on such date shall be the sum of (x) the aggregate amounts set forth above
with respect to the Tranche B-2 Term Loan Installments and (y) $117,581.83 and
(iii) the Installment to be paid on the Stated Maturity Date for the Tranche B-2
Term Loans shall be increased by $44,037,254.54, in each case of clause (ii) and
(iii) subject to the last paragraph of this Section 2.12 (provided that, for the
avoidance of doubt, in calculating such reduction for Installments (A) prior to
the Stated Maturity Date for the Tranche B-1 Term Loans, the amount of Tranche
B-1 Term Loan Installments will not be reduced by prepayments except to the
extent of prepayments on the Tranche B-1 Term Loans (and not any Extended Term
Loans) and (B) after the Stated Maturity Date for the Tranche B-1 Term Loans
(but not before), the amount of Tranche B-2 Term Loan Installments shall be
reduced by prepayments of the Extended Term Loans). For the avoidance of doubt,
(x) no Term Lender holding a Tranche B-2 Term Loan shall receive an Installment
in a lesser amount as a result of this second proviso than as set forth in this
Section 2.12 as in effect on the Restatement Date under “Tranche B-2 Term Loan
Installments” and (y) any prepayment made in respect of any Extended Term Loan
or any Tranche B-2 Term Loan must be made pro rata in respect of all Extended
Term Loans and Tranche B-2 Term Loans as a single class based on the outstanding
principal amount of all such loans.”

 

2



--------------------------------------------------------------------------------

SECTION 2. Extension of Maturity Date.

(a) As required by Section 10.05(e), (i) the aggregate principal amount of the
Tranche B-1 Term Loans held by the Extending Lenders, as amended herein (the
“Extended Term Loans”) does not exceed the aggregate principal amount of the
Tranche B-1 Term Loans subject to such extension, (ii) the Weighted Average Life
to Maturity of the Extended Term Loans is not shorter than the Weighted Average
Life to Maturity of the Tranche B-1 Term Loans subject to such extension on the
Effective Date (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Tranche B-1
Term Loans) and (iii) except with respect to the interest rate, all other terms
applicable to the Extended Term Loans are substantially identical to, or less
favorable to the Extending Lenders than, those applicable to the Tranche B-1
Term Loans subject to such extension, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Term Loans in effect immediately prior to such extension. An
Extended Term Loan shall be treated as a Tranche B-2 Term Loan for all purposes
under the Credit Agreement (including for Section 2.15); provided that the
Extended Term Loans (i) shall have a separate CUSIP number from the Tranche B-1
Term Loans and the Tranche B-2 Term Loans, (ii) shall amortize in installments
as a Tranche B-1 Term Loan prior to the Stated Maturity Date for the Tranche B-1
Term Loans (and the Pro Rata Share of such Installments shall be calculated as
if such Extended Term Loans were Tranche B-1 Term Loans) and (iii) may have
separate Interest Payment Dates as a result of different Interest Periods
applicable thereto.

(b) Except as expressly set forth above, the Borrower Representative shall pay
to the Extending Lenders all interest due on the Extended Term Loans as if such
Extended Term Loans were Tranche B-2 Term Loans.

(c) On the Effective Date, the Borrower Representative shall pay to the
Extending Lenders all accrued interest due on the Extended Term Loans. Each
Extending Lender hereby authorizes the Administrative Agent to cause as soon as
practicable and in a manner that minimizes expenses of the Borrower
Representative under Section 2.18 of the Credit Agreement the Interest Payment
Dates with respect to the Extended Term Loans to be the same as those applicable
to the Tranche B-2 Term Loans and waives any claim it may have under Section
2.18(c) of the Credit Agreement in connection therewith. In furtherance of the
foregoing, on the Effective Date, the Borrower Representative shall also pay to
the Term Lenders holding Tranche B-2 Term Loans all accrued interest due on such
Tranche B-2 Term Loans and to the Term Lenders holding Tranche B-1 Term Loans
(which, for the avoidance of doubt shall exclude the Extending Lenders) all
accrued interest due on such Tranche B-1 Term Loans.

SECTION 3. Term Loan Note. Each Extending Lender shall deliver any existing
Tranche B-1 Term Loan Note held by such Extending Lender to the Administrative
Agent to be returned to the Borrower Representative. If so requested by an
Extending Lender, the Borrower Representative shall execute and deliver to such
Extending Lender a Note to evidence such Extending Lender’s Extended Term Loan.

 

3



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The Borrower Representative hereby
represents and warrants to the Extending Lenders and the Administrative Agent
that the following statements are true and correct in all respects:

(a) the representations and warranties set forth in Article IV of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof to the same extent as if made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that
to the extent any such representation and warranty is already qualified by
materiality or Material Adverse Effect, such representation and warranty shall
be true and correct in all respects;

(b) each Loan Party has the requisite power and authority to execute and deliver
this Amendment and to perform its obligations under this Amendment and each Loan
Document, as amended hereby. The execution and delivery of this Amendment and
the performance by each Loan Party of this Amendment and each Loan Document (as
amended hereby) to which it is a party have been duly approved by all necessary
organizational action of each such Loan Party; and

(c) this Amendment has been duly executed and delivered by each Loan Party that
is a party hereto and thereto and this Amendment is the legally valid and
binding obligation of such Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

SECTION 5. Conditions to Effectiveness of this Amendment. The effectiveness of
the Amendment shall be subject to the following conditions precedent (the date
on which such conditions have been satisfied (or waived) is referred to herein
as the “Effective Date”):

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from each Extending Lender and the Borrower Representative, which
shall be originals or facsimiles or “.pdf” files (followed promptly by
originals) unless otherwise specified, properly executed by an Authorized
Officer of the signing Extending Lenders, dated as of the Effective Date.

(b) The payment of a consent fee for the account of each Extending Lender in an
amount to be agreed.

(c) No Default or Event of Default shall exist, or would result from the
execution and delivery of this Amendment.

(d) The Effective Date shall not be prior to May 4, 2015.

(e) If so requested by any Existing Lenders at least two Business Days prior to
the Effective Date, the Administrative Agent shall have received such executed
Term Loan Notes from the Borrower Representative.

SECTION 6. Effect of the Amendment. On and after the Effective Date, each
reference to the Credit Agreement in any Loan Document shall be deemed to be a
reference to the Credit

 

4



--------------------------------------------------------------------------------

Agreement as amended by this Amendment (as so amended, the “Amended Credit
Agreement”). Except as expressly provided in this Amendment, nothing herein
shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. On and after the
Effective Date, (i) this Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents and (ii) the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Credit Agreement, shall, unless the
context otherwise requires, mean the Amended Credit Agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “.pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

SECTION 9. Submission to Jurisdiction. Section 10.15 of the Credit Agreement is
hereby incorporated by reference.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

FAIRMOUNT SANTROL INC. By: LOGO [g920599ex10_1pg006.jpg] Name: Christopher Nagel
Title: Chief Financial Officer

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By: LOGO
[g920599ex10_1pg007.jpg] Name: Vanessa A. Kurbatskiy Title: Vice President

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg008a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg008b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg008c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg009a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg009b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg009c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg010a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg010b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg010c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg011a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg011b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg011c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg012a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg012b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg012c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg013a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg013b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg013c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg014a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg014b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg014c.jpg]

 

[Signature page to the Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

LOGO [g920599ex10_1pg015a.jpg] [                                         ], as
Extending Lender By: LOGO [g920599ex10_1pg015b.jpg]

Name:

Title:

LOGO [g920599ex10_1pg015c.jpg]

 

[Signature page to the Amendment]